Exhibit 10.11
AMENDMENT NUMBER ONE
TO THE
SUNTRUST RESTORATION PLAN


The SunTrust Banks, Inc. Restoration Plan, amended and restated effective May
31, 2011 (the “Restoration Plan”), is amended as set forth below, effective as
of January 1, 2012.


1.
The Preamble of the Restoration Plan is revised to add two new paragraphs at the
end to read as follows:



Effective January 1, 2012, this Plan is amended to cease the accrual of benefits
for all Participants at the end of business on December 31, 2011. On and after
the freeze of the Plan, no new Participants will be admitted to the Plan, and
for existing Participants, no additional compensation or service will be
considered to determine benefit amounts. Service on and after January 1, 2012
will continue to be considered for vesting purposes, and Interest Credits will
continue to accrue on a Participant’s Restoration Benefit in accordance with
Section 3.3.


Notwithstanding anything herein or in any individual agreement a Participant has
to the contrary, if a Participant is subject to the terms of an individual
agreement (including a change in control agreement) with the Company or an
Affiliate that provide for the crediting of additional age and/or service under
the Plan upon certain types of terminations of employment (an “Individual
Agreement”), no such age or service crediting will occur after the end of
business on December 31, 2011 for purposes of determining benefit accruals under
the Plan. However, any such applicable age and/or service credits provided for
in an Individual Agreement will continue to be considered for vesting purposes
under the Plan.


2.
The definition of “Compensation” in Article 1 is amended to add a new sentence
at the end to read as follows:



Notwithstanding anything herein to the contrary, Compensation shall not include
any compensation received after the end of business on December 31, 2011.


3.
The definition of “Vesting Service” in Article 1 is amended to add a new
sentence at the end to read as follows:



Notwithstanding the freeze on benefits in the Plan at the end of business on
December 31, 2011, a Participant’s service on and after January 1, 2012 will
continue to be considered Vesting Service for purposes of vesting.


4.
Article II is amended to add a new paragraph at the end to read as follows:



Notwithstanding anything herein to the contrary, effective on and after January
1, 2012, no Employee shall be eligible to enter the Plan. Participants as of
January 1, 2012 with a Restoration Benefit will continue to be Participants, but
shall not be eligible to accrue any additional Pay Credits after the end of
business on December 31, 2011.


5.
Section 3.1 is amended to add a new paragraph at the end to read as follows:

Notwithstanding anything herein to the contrary, the Restoration Benefits of all
Participants shall be frozen and cease to accrue at the end of business on
December 31, 2011; provided however, Interest Credits shall continue to accrue
in accordance with Section 3.3.


6.
The last sentence in Section 3.3 is revised to read as follows:



Notwithstanding the freeze on benefits in the Plan at the end of business on
December 31, 2011, Participants shall continue to receive Interest Credits to
their Accounts through the end of the Crediting Period immediately preceding
their Benefit Commencement Date.




